Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered October 27, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly permitted the People to call as rebuttal witnesses the undercover officer who had testified on the prosecution’s direct case that he purchased $20 worth of cocaine from the defendant, and the arresting officer who also testified on the direct case against the defendant. Their testimony served to contradict the defendant’s claim that he merely acted as the undercover officer’s agent to purchase the cocaine from an unknown third party. Accordingly, the rebuttal testimony was highly relevant to the agency issue and was properly admitted (see, People v Harris, 57 NY2d 335, 345-346, cert denied 460 US 1047; People v Ireland, 175 AD2d 139).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.